                                                                         CLERK, U.S. DISTRICT COURT
 ~~

 3                                                                             JAN — 9 2019
 4                                                                     cEr~~r~a~ ~~s~~c „or ~ ~~~%~x~~a
                                                                       sr                      ~~:,
                                                                                                  ti :
 5

 6                                                                                 ~'~~~`~~y   ~~
                                                                                    e~,',~c a /~
                                                                                    ~~~~~
 8                                   UNITED STATES DISTRICT COURT                      /„,~~ -3.ice
                                                                                       ~
                                                                                        ~~~~~ ~~~~~y

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10    LEAF CAPITAL FiJNDING, LLC, a Delaware                 Case No.: 2:18-cv-05864-SVW-PJW
      corporation
11
                     Plaintiff,                             JUDGMENT
12
             vs.
13
      NINO JEFFERSON LIM, an individual;
14    FRESNO SUPERMARKET,INC, a California
      Corporation; ISLAND PACIFIC
15    ENTERPRISES,INC, a California Corporation;
      ISLAND PACIFIC NATIONAL CITY, INC., a
16    California Corporation; ISLAND PACIFIC
      OXNARD,INC., a California Corporation;
17    ISLAND PACIFIC SUPERMARKETS,INC., a
      California Corporation; KABABAYAN
18    DEVELOPMENT,INC., a California
      Corporation; OISHI SUPERMARKET,INC., a
19    California Corporation; AZUSA
      SUPERMARKET INC., a California
20    Corporation; Long Beach Seafood Market, Inc., a
      California Corporation; and DOES 1 through 10,
21    inclusive,

22                   Defendants.

23

24            Pursuant to the stipulation by and between Plaintiff Leaf Capital Funding, LLC,('`LEAF")

25    and Defendants, Fresno Supermarket, Inc., Island Pacific Enterprises, Inc., Island Pacific National

26    City, Inc., Island Pacific Oxnard, Inc., Island Pacific Supermarkets, Inc., Kababayan Development,

27    Inc., Oishi Supermarket, Inc., Azusa Supermarket, Inc., and Long Beach Seafood Market, Inc.,

28
                                                        1
                                            STIPULATED NDGMENT
 1   (collectively the "ENTITY DEFENDANTS"),

 2   And there be GOOD CAUSE showing, it is hereby ORDERED,ADJUDGED and DECREED:

 3          1.    JUDGEMENT is hereby entered in favor of Plaintiff LEAF and against the ENTITY

 4   DEFENDANTS jointly and severally in the amount of $1,054,725.93..

 5         2.     Taxable costs shall be awarded in favor of LEAF.

 6

 7 , IT IS SO ORDERED.

 8

 9
     Dated: January     , 2018
10

11
                                              By:
12                                                  Hon. Stephen V. Wilson
                                                    U.S. District Court, Central District of California.
13

14

IS

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                                        STIPULATED JUDGMENT
